Citation Nr: 0904350	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1951 to May 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the veteran's claim for 
nonservice-connected pension benefits because the income of 
the veteran and his spouse exceeded the maximum annual 
disability pension limit set by law.  


FINDINGS OF FACT

1.  The veteran performed active military service for greater 
than 90 days during a period of war and is receiving Social 
Security Administration (SSA) disability benefits. 

2.  The veteran's annualized income is calculated by (1) 
adding the veteran's reported monthly social security income 
of $937, the veteran's spouse's monthly social security 
income of $989, the spouse's monthly retirement income of 
$768.64, and monthly bank interest income of $3 each; and (2) 
multiplying this sum by 12 months, for (3) a total annual 
income of approximately $32, 408.  

3.  The annual countable income for pension purposes based on 
income and medical expenses in 2004 and 2005 is $32,408, less 
medical expenses of approximately $11,436 for a total 
countable income of $20, 972.

3.  The maximum annual rate for an improved pension in effect 
in March 2006 for a veteran with one dependent was 
$13,309.00; and the veteran's annualized family income of 
$20,972 exceeds that amount.


CONCLUSION OF LAW

The criteria for payment of a nonservice-connected pension 
have not been met.  38 U.S.C.A. § 1513, 1521, 5312 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.3, 3.23, 3.271-75 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for pension is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Pension

A pension is payable to veterans of a period of war because 
of nonservice-connected disability or age.  Basic entitlement 
exists if the veteran served in the active military, naval, 
or air service for 90 days or more during a period of war; 
meets certain net worth and annual income requirements; and 
is 65 years of age or older, or is permanently and totally 
disabled from nonservice-connected disabilities not due to 
the veteran's own misconduct.  For these purposes, a veteran 
is permanently and totally disabled if he is disabled as 
determined by the Commissioner of Social Security for the 
purposes of benefits administered by the Commissioner.  38 
U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3.  

Annual income of the veteran and dependent spouse must not 
exceed the annual pension rate specified in 38 U.S.C.A. § 
5312, increased from time to time as published in the Federal 
Register.  38 C.F.R. § 3.3, 3.23.  Income includes payments 
of any kind from any source during a twelve month 
annualization period except for exclusions including 
unreimbursed medical expenses in excess of five percent of 
the pension rate.  38 C.F.R. § 3.271, 3.272.  

Service personnel records showed that the veteran served on 
active duty in the U.S. Air Force from December 1951 to May 
1952, a period of war.  See 38 C.F.R. § 3.2.  The veteran was 
born in April 1932 and is over 65 years of age.  

In a September 2005 claim for pension, the veteran reported 
that he was married with a dependent spouse.  

The maximum annual rate of payment of an improved pension 
under 38 U.S.C.A. § 5312 for a veteran with one dependent, 
effective in September 2005, was $13,309.00.  To be 
deductible, unreimbursed medical expenses must exceed five 
percent or $665.00.  

In his September 2005 claim, the veteran reported monthly 
income from the Social Security Administration of $937 for 
him and $989 for his spouse.  In addition, the veteran 
reported monthly retirement income for his spouse of $768.64, 
and monthly interest income of $2.50 for both him and his 
spouse.  Therefore, the total annualized income for his 
family was $32,396 (937+989+768.64+2.50+2.50 = 2669.64 x 12 
mos).  

The veteran reported an annual Medicare deduction of 
$1,830.40, private medical insurance of $3039.12; dental fees 
of 1,991.00; annual prescription fees of $4,336.92 and annual 
medical mileage totaling or $238.40.  Added together, these 
expenses totaled 11,830.40.  The RO determined that the 
veteran's prescription fees and dental expenses were not 
deductable from income because the veteran did not provide 
the dates on which these expenses were incurred.  
Nevertheless, assuming that the prescription fees and dental 
expenses were deductable, as we have done here, the veteran's 
countable income still exceeds the maximum limit.  
Specifically, after subtracting $11,830.40, the veteran's 
annual family income was still $20,960.00 ($32,396 - 
$11,830).  As the annualized family income exceeds the annual 
pension rate, entitlement to a nonservice-connected pension 
is not warranted.  

Regardless of the RO's typographical error, which mistakenly 
showed the veteran having a six-figure income, the veteran's 
income, less deductable expenses, even when resolving all 
doubt in favor of the veteran, still remains too high to 
warrant the assignment of a pension.  Regrettably, the 
evidence demonstrates that the veteran meets the requirements 
for military service and disability but that his annualized 
income exceeded the annual pension rate.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and 
nonservice-connected pension is not warranted. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran is advised that he should resubmit a claim for 
pension if his family income is reduced, if the status of his 
dependents changes, or if he incurs additional deductible 
expenses.  


ORDER

Payment of a nonservice-connected pension is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


